Citation Nr: 1327894	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  03-23 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on unemployability due to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to June 1967. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in November 1987 and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The November 1987 rating decision denied the Veteran's claim of service connection for PTSD, and the Board has previously determined that he perfected an appeal as to that decision.  The remaining claims were addressed by the July 2009 rating decision.

The United States Court of Appeals for Veterans Claims (Court) addressed the scope of a claim in regard to a claimed disability in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  Accordingly, Board in its February 2103 decision recharacterized the issue as reflected on the title page, in order to provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.  The Veteran filed a claim of entitlement to service connection for a psychosis in 1984, following the Board's denial of service connection for a nervous disorder in 1973.  It is also noted that the RO again denied service connection for a nervous disorder, on August 13, 1973, and notified the Veteran along with notice of his appellate rights.  The Veteran filed an untimely notice of disagreement on August 19, 1974.  When the Veteran filed his claim for service connection in 1984, the applicable criteria did not require the submission of new and material to reopen a claim for a previously denied benefit.  See 38 C.F.R. § 1156 (3.156(A)) (1984); see also VA Regulations, Compensation and Pension, Transmittal Sheet 268, Dec. 1, 1962.  Accordingly, the Board need not consider whether new and material evidence has been presented to reopen the previously denied claim. 

The Veteran provided testimony regarding his claim of entitlement to service connection for PTSD at a hearing before personnel at the RO in January 1989.  A transcript of this hearing has been associated with the Veteran's claims file.

The Board further notes that as part of an October 2010 Substantive Appeal the Veteran checked the box to indicate that no hearing was desired in this case.  However, the body of the Substantive Appeal also contains the words "schedule a hearing."  Accordingly, correspondence was sent to the Veteran in May 2012 requesting clarification as to his desire for a hearing.  He responded later that month that he did not wish to appear at a hearing, and that he wanted the Board to consider his case based on the evidence of record.

The Board also notes that the Veteran initiated an appeal to a February 2010 rating decision which severed service connection for glaucoma, effective May 1, 2010.  However, a subsequent February 2011 rating decision restored service connection for glaucoma, effective from May 1, 2010. 

This case was previously before the Board in December 2008, at which time the Board addressed only the issue of service connection for PTSD.  The Board remanded the case for further development.

In a February 2013 decision, the Board denied various claims of entitlement to service connection and higher evaluations.  The instant issues were remanded for additional development.  

The Board notes that the Veteran has indicated his belief that he is entitled to service connection for bad blood circulation of the lower extremities, and the RO only adjudicated whether service connection was warranted for such a disability of the upper extremities.  See the Veteran's January 2008 statement.  The Veteran has also indicated that he is entitled to Chapter 31 benefits.  See the Veteran's June 2009 statement.  The documents assembled for the Board's review do not indicate either of these claims was adjudicated by the Agency of Original Jurisdiction (AOJ).  Accordingly, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issues of entitlement to service connection for hypertension and a psychiatric disorder, as well as for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a September 2006 rating decision, the RO denied service connection for hypertension.

2.  The evidence received since the September 2006 decision is not cumulative or redundant of evidence previously of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7104(b)  (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2012).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for hypertension.  38 U.S.C.A. § 5108  (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Board has determined that the evidence is sufficient to reopen the Veteran's claim of entitlement to service connection for hypertension; accordingly, no further discussion of the VCAA is necessary with respect to this claim. 

Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").

In this case, service connection for hypertension was denied in September 2006.  The RO specified that service connection was denied because there was no current diagnosis of hypertension.  

The evidence added to the record since the September 2006 rating decision includes medical records reflecting a diagnosis of hypertension.  Specifically, VA treatment records indicate a diagnosis of hypertension as early as December 2009.  Because the evidence added to the record since the September 2006 rating decision includes that showing a current diagnosis of hypertension, the Board finds that a defect existing at the time of the September 2006 rating decision is cured, and the claim may be reopened.


ORDER

New and material evidence having been presented, the petition to reopen the claim of entitlement to service connection for hypertension is granted.


REMAND

As an initial matter, the Board observes that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268   (1998).


Acquired Psychiatric Disorder

In the February 2013 remand, the Board noted that there had been a significant change in the law regarding PTSD claims during the pendency of the Veteran's appeal.  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843  (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41 ,092 (July 15, 2010).  The Board concluded that, as the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations applied to the instant claim.  The Board further found that inasmuch as the change in law occurred subsequent to the 2009 VA examinations in this case, as well as the April 2010 Supplemental SOC (SSOC) on the PTSD issue, the revised provisions were clearly not addressed by the agency of original jurisdiction (AOJ).  Moreover, the Board noted that the Veteran's account of his purported experiences while on active duty in Vietnam did appear to give rise to a claim of "fear of hostile military or terrorist activity." 

In addition, the Board observed that the February 2009 VA examiner indicated that the Veteran might have had a conduct disorder and antisocial personality disorder prior to active military service.  As no psychiatric disorder was found at the time of the Veteran's pre-induction examination in May 1965, this raised the issue of whether the Veteran clearly and unmistakably had a pre-existing psychiatric disorder and, if so, whether it was clear and unmistakable that it was not aggravated during service.

The Board found that the VA medical examinations in this case were not adequate for adjudication of the Veteran's psychiatric disorder claim.  On remand, a VA psychiatric examiner in an April 2013 report provided a diagnosis of mood disorder not otherwise specified, and concluded based on his evaluation that the Veteran did not have a diagnosis of PTSD that conformed to the DSM-IV criteria.  The examiner did not address the question of whether the Veteran had a psychiatric disorder that preexisted service.  Moreover, while the examiner concluded that the mood disorder was not related, associated, or secondary to the service-connected disabilities, he reasoned only that anxiety reaction developed in 1971 when the Veteran was shot.  The examiner did not provide any rationale addressing whether the service-connected disabilities had caused worsening of the claimed psychiatric disorder.  Therefore, the Board finds that the examination report is not adequate with respect to these questions, and that clarification should be sought.  

Hypertension

As noted in the Board's February 2103 remand, a July 2006 VA medical examination concluded the Veteran did not have hypertension.  Similarly, a June 2009 VA heart examination stated he did not have hypertension.  However, the Board observed that subsequent treatment records, to include records dated in January and June 2010, identified it as an active problem.  There are also notations indicating that the Veteran is taking medication for hypertension.  The Board concluded that it was not clear from the evidence of record whether the Veteran's diagnosed hypertension was etiologically linked to his active service, to include whether it was secondary to his service-connected diabetes mellitus type II or other service-connected disabilities.  The Board therefore concluded that a remand was required to afford the Veteran an examination.  

On VA examination in April 2013, the examiner noted that a diagnosis of hypertension was recorded in February 2013, and the first prescription for medication controlled hypertension was dated in October 2012.  The examiner concluded that the Veteran's hypertension was not related to service.  He reasoned that the Veteran was released from active duty on 1967, and that there was no evidence of hypertension until 2012 and 2013.

In May 2013 the AOJ returned the claims file to the April 2013 examiner with a request for an addendum.  Specifically, the examiner was asked to provide an opinion regarding whether hypertension was either caused or aggravated by the Veteran's service connected diabetes mellitus, diabetic neuropathy, glaucoma, atherosclerotic aorta, or erectile dysfunction.  

The Veteran's claims file was reviewed by the examiner in May 2013.  He stated that hypertension was less likely as not caused by, or a result of, or aggravated by diabetes mellitus.  He specified that diabetes mellitus was the only disease of the Veteran's service-connected conditions that could be one of the possible causes of hypertension.  He stated that there was "no evidence of significant micro-albuminuria to suggest nephropathy by the time of the diagnosis or at present, which could suggests [sic] to be a pathogenesis factor for hypertension."  He pointed to laboratory results dating from April 2006 to February 2013.  He did not explain the significance of those laboratory reports.  Thus, the examiner's rationale is unclear to the Board, and clarification must be sought to allow the Board to make a decision on this issue.

TDIU

The Board notes that further development and adjudication of the Veteran's claims may provide evidence in support of his claim for a TDIU.  The Board has therefore concluded that it would be inappropriate at this juncture to enter a final determination on that issue.  Therefore, consideration of this issue is deferred pending completion of the development below.  

In light of the above discussion, the Board concludes that additional action is required.  Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the physician who conducted the April 2013 VA psychiatric examination.  She should be asked to review the claims file and address the following questions:

a.  State whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran had a psychiatric disorder, including a conduct disorder that preexisted service.  See the February 2009 VA examination report as it pertains to this question.  

Please provide a complete explanation for the conclusion reached.

b.  If so, please state whether it is clear and unmistakable (obvious, manifest, and undebatable) that any preexisting psychiatric disorder WAS NOT aggravated (i.e., permanently worsened) during service, or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to natural progress.

Please provide a complete explanation for the conclusions reached.

c.  If a response above is negative, is any current psychiatric disability at least as likely as not (a probability of 50 percent or greater) related to service?

Please provide a complete explanation for the conclusions reached.

d.  State whether it is at least as likely as not that any currently present psychiatric disorder was caused by any of the Veteran's service-connected disabilities (diabetes mellitus, diabetic neuropathy of the upper and lower extremities, glaucoma, atherosclerotic aorta, or erectile dysfunction).

Please provide a complete explanation for the conclusions reached.  

e.  State whether it is at least as likely as not that any psychiatric disorder was aggravated by the Veteran's service-connected disabilities (diabetes mellitus, diabetic neuropathy of the upper and lower extremities, glaucoma, atherosclerotic aorta, or erectile dysfunction).

By aggravation, the Board means an increase in the underlying severity of the disability that is beyond natural progression.  

Please provide a complete explanation for the conclusions reached.  

2.  Return the claims file to the physician who conducted the April 2013 VA hypertension examination.  He should be asked to review the claims file and address the following:

a.  Is it at least as likely as not that the Veteran's hypertension was caused by any service-connected disability or disabilities (diabetes mellitus, diabetic neuropathy of the upper and lower extremities, glaucoma, atherosclerotic aorta, and erectile dysfunction). 

b.  Is it at least as likely as not that the Veteran's hypertension was aggravated (i.e., worsened beyond natural progression) by his service-connected disabilities.  By aggravation, the Board means an increase in the underlying severity of the disability that is beyond natural progression.  

A complete rationale for any opinion expressed must be provided, to include explanation if the examiner determines an opinion cannot be provided without resort to speculation.  

If the examiner's reasoning involves interpretation of laboratory results, he should provide such interpretation and discuss their significance.  In that regard, the examiner should address the significance, if any, of the presence or absence of micro-albumineria and/or nephropathy.  

3.  Thereafter, the AOJ should review the claims folder to ensure that the foregoing requested development has been completed. In particular, the AOJ should review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall.

4.  After completing any additional development deemed necessary, the AOJ should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the RO last adjudicated these claims, and provides an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


